[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 451 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 452 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 453 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 454 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 455 
To a clear and proper comprehension of this case as presented, it is necessary at the outset to understand precisely what is before us and how far we are authorized to pass upon the various questions determined by the Special Term and learned Appellate Division.
Section 190 of the Code of Civil Procedure confers upon the Court of Appeals jurisdiction to review every actual determination *Page 458 
made by the Appellate Division of the Supreme Court, where the Appellate Division allows the same, and certifies that one or more questions of law have arisen which, in its opinion, ought to be reviewed by the Court of Appeals, and it expressly provides that in such a case the appeal brings up for review the question or questions so certified, and no other. As this court has no jurisdiction except such as is conferred upon it by statute (Szuchy v. Hillside Coal  Iron Co., 150 N.Y. 219), it is manifest that it has no authority to determine any of the questions involved except those certified for that purpose, and, consequently, several of the questions argued by the respondent's counsel are not before us. Whether the plaintiff had proper notice of the hearing before the jockey club, or whether his violation of its rules was established by sufficient or competent evidence, are not before this court, as neither of those questions was certified for its determination.
When examined alone, the matters certified appear to be merely abstract questions, such as the court will not decide. But, although they are not as definite and clear as they should have been, yet, when considered in the light of the facts and proceedings shown by the record, we are inclined to the view that there is one question that was involved in the decision of the Appellate Division which is sufficiently presented.
The first question is vague, uncertain and unsatisfactory. A question certified should be a distinct point or proposition of law, clearly stated, so that it can be definitely answered without regard to other issues in the case and should be a question of law only. (Jewell v. Knight, 123 U.S. 426, 432;Dennistoun v. Stewart, 18 How. [U.S.] 565; Fire Ins. Assn. v. Wickham, 128 U.S. 426.) If a question is stated in such broad and indefinite terms that it will admit of one answer under one set of circumstances, and a different answer under another (Enfield v. Jordan, 119 U.S. 680, 691), or if it presents merely an abstract proposition, and no facts are disclosed in the record which show that it arose in the case, the court should decline to answer it. (Havemeyer v. Iowa *Page 459 County, 3 Wall. [U.S.] 294, 303.) These are the rules established by the Supreme Court of the United States in cases certified to that court upon a division of opinion by the judges below, and state, as we think, the correct rules which should be observed by the Appellate Division in certifying questions to this court under the provisions of section 190 of the Code. A careful study of this case has led us to the conclusion that the learned Appellate Division intended to present to this court for its determination the question, first, whether a racing association, organized under the law of 1895, can arbitrarily and capriciously, without reason or sufficient excuse, exclude a person from attending its races who offers to comply with the reasonable rules of the association. Such being its purpose, while perhaps it might be answered in the negative, still it clearly falls within the condemnation of the foregoing rules. Moreover, the decision of the Appellate Division shows that that question was not determined by it, but that the case was decided upon other grounds, which are presented by the second question. Under these circumstances, we think the jurisdiction of this court to pass upon the first question is at least doubtful, and that it ought not to be answered.
Therefore, the only question we are required to consider is the second one. If correctly understood, its fair purport is whether, under the law, the decision of the jockey club ruling the plaintiff off the turf for his disobedience of its reasonable rules and regulations, justified the Westchester Racing Association in excluding him from its grounds when races open to the public generally were being held, although he at the time tendered compliance with, and expressed a willingness in the future to conform to, the rules and regulations of the association, including those of the jockey club.
It is to be observed that the only legal right the Westchester Racing Association possessed to conduct races for any stake or reward was under and by virtue of a license issued by the racing commission pursuant to the statute of 1895. As that statute expressly required every such license to contain a *Page 460 
condition that all running races or running race meetings conducted thereunder should be subject to the reasonable rules and regulations of the jockey club, it follows that by the statute the right to conduct such races was made subject to and required to be exercised in conformity with the rules and regulations thus made. Manifestly, under the statute, the Westchester Racing Association and its patrons were as much subject to those rules as they would have been if incorporated into and actually made a part of the act. Thus the right to establish and conduct races in this state was a limited one, dependent upon the consent of the racing commission, to which was added the further condition that all running races and running race meetings should be governed by those rules. The association could legally appoint and maintain its races, only upon the condition that it complied with them. On the other hand, a person who frequented such races had only a qualified right to be present. When the plaintiff became a patron of races conducted under this act, he subjected himself to the control of the statute and the rules of the jockey club. It was upon condition that he should be governed by and subject to the liabilities and penalties prescribed by them that he acquired a right to attend. By attending he voluntarily, incurred the liability of being ruled off the turf in case he was guilty of corrupt, fraudulent or improper practices, or of any other conduct which, under the rules, justified it. Under the provisions of the statute and its license the Westchester Racing Association was bound to obey those rules by refusing the plaintiff admission to its races after he was ruled off the turf, or forfeit all rights under its license.
The decision of the learned Appellate Division seems to have been based solely upon the ground that these rules, so far as they provided that a person might be ruled off the turf, were unreasonable and invalid. The conclusion that they were invalid was founded upon the theory that the racing association was a corporation organized for a public purpose, enjoyed a public franchise, and, therefore, the public had an interest which required the corporation to admit to its races *Page 461 
all persons who applied for admission and paid the entrance fee charged. We think this position cannot be sustained. If the learned Appellate Division was correct in holding that the Westchester Racing Association was a corporation organized for a public purpose and enjoyed a public franchise, then it is plain that the legislature possessed authority to determine and direct the conditions upon which it should exercise the rights thus conferred upon it. (People v. King, 110 N.Y. 418; People v.Budd, 117 N.Y. 1; People v. Ewer, 141 N.Y. 129; People exrel. v. Warden, 144 N.Y. 529; People v. Havnor, 149 N.Y. 195. ) That the legislature was authorized to confer upon a corporation organized under the statutes of the state power to regulate all races which should be conducted under its rules and a license granted by public officers of the state, is not and cannot be successfully denied. The law conferring the power upon the Westchester Racing Association to exclude from its races any person who had been ruled off the turf by the jockey club, in no way invaded any right of the plaintiff, who was not a member of the association and had no property rights in it. Such legislation violated no contract, took away no property and interfered with no vested right. Thus, it is quite obvious that these rules could not be regarded as invalid, unless they were unreasonable, for, as we have already seen, they were adopted anterior to the passage of the act of 1895, and that act expressly recognized their existence and validity, so far as they were reasonable, and made them applicable to all races held under it.
This brings us to the consideration of the reasonableness of the rules. At the time of their adoption the stewards of the jockey club believed that corrupt practices prevailed upon the turf, in consequence of the willful mismanagement of jockeys who had received presents from persons other than the owners of the horses they rode. To prevent a continuance of those practices they adopted a rule forbidding such presents. The obvious purpose of the act of 1895 was to permit honest and legitimate racing, and prevent the evils which had previously attended that class of amusements. Although it authorized *Page 462 
horse racing, it was intended to guard and restrict it so as to prohibit the abuses that had hitherto existed. To accomplish that end a state racing commission was created, and the jockey club was practically made the supervisor of all running races and running race meetings, with power to make such reasonable rules and regulations as it might from time to time deem proper for their control.
Considering the corrupt practices which formerly prevailed, that the purpose of the statute and rules of the club was to prevent their continuance, and that the rules were in effect adopted by statute and made applicable to all racing associations organized under it, it is manifest that the rules which permitted the jockey club to exclude a person guilty of dishonest practices, or of a willful breach of its rules, from races conducted by associations subject to them, cannot, as a matter of law, be held unreasonable.
Moreover, if the rules were unreasonable the state racing commission might have modified or abrogated them, and as no such application was shown to have been made, that they were so will not be assumed, the presumption being that they were reasonable, and the burden was upon the plaintiff to show the contrary. (Mayor v. D.D., E.B.  B.R.R. Co., 133 N.Y. 104, 111.)
We think the illustrations drawn by the learned justice who wrote the opinion of the Appellate Division from the law relating to common carriers or managers of places of public amusement have no bearing upon the question under consideration. In the cases cited the public possessed certain legal rights, and certain duties were imposed by law, which were required to be observed by such carriers and managers. In this case the law expressly provided that the license which gave the association the right to hold races could be granted only upon the condition that they were to be subject to the rules of the club. Thus, in the cases cited by the learned justice, the law established the public right which was demanded, while under the statute of 1895 the right of the public was a limited one, and in all respects subject to those rules, which were given the *Page 463 
effect and force of a public statute. Between these cases there is a clear and obvious distinction.
Nor do we think the decision of the Appellate Division, that a temporary exclusion upon the occasion when the rules were violated was the only penalty that could be inflicted, can or ought to be sustained. It is plain that the exclusion from the race track of an offender, for only the particular day on which he violated the rules, would not reach the evil. Such a violation would not be likely to be discovered at the time, and, hence, no punishment could follow. Even if it was discovered the punishment would not be commensurate to the offense. It may be that punishment by a permanent exclusion from all races conducted under the rules of the jockey club is severe, and, yet, the offense is a serious one, meriting condemnation, and a severe punishment was necessary to prevent fraudulent and dishonest practices.
That the plaintiff was aware of the existence of these rules was found by the Special Term upon evidence which authorized that conclusion. He, therefore, must have known that if he committed a willful breach of the rules, or was guilty of corrupt or dishonest practices, he might be excluded from the turf.
By the rules of the jockey club, its stewards were invested with power to deal with all matters relating to racing even where no special penalty was provided, were authorized to rule a delinquent or transgressor off the turf, and cases not specially provided for were to be determined by them as they deemed just and in conformity with the rules of racing. Thus, there was conferred upon the stewards of the jockey club jurisdiction to deal with all offenses against its rules or the usages of the turf, and they were clothed with a discretion as to the character and extent of the punishment to be inflicted. This discretion was limited only by law and the reasonable restrictions contained in the rules.
Jockeys were expressly forbidden to receive presents from any person other than the owners of the horses they rode, and any person who aided or abetted in any breach of the orders *Page 464 
of the stewards, or who gave, offered or promised, directly or indirectly, any bribe to a jockey might be ruled off. That the plaintiff made to a licensed jockey a present of five hundred dollars, and offered a like amount to another, were established and not denied. Such acts were plainly prohibited by the rules. That, by doing so, the plaintiff aided and abetted the jockey in breaking them is quite clear. Moreover, that the making of such a present was intended as an indirect bribe to the jockey, there can be little doubt. At least, the facts were such as to justify the stewards in finding that that was the character of the transaction. It was the plain duty of the club to prevent dishonesty on the part of its jockeys, and corrupt and illegal practices on the part of those who attended races conducted under its rules. An important, if not the principal, method of enforcing obedience to its rules and the usages of the turf, was the usual one of ruling the delinquent off the track. Some penalty was necessary to compel due and proper obedience, and it is quite clear that the one provided was the most efficient, if not the only one that would secure that result.
These considerations lead us to the conclusion that the rules and regulations of the jockey club were reasonable and valid; that the stewards of the club had authority to rule the plaintiff off the turf, and, consequently, that the order of the Special Term was right and should have been affirmed unless the respondent's contention that he had an absolute right, by virtue of the provisions of chapter 1042 of the Laws of 1895, to attend the races held by the association, can be sustained. That statute provides: "Section 1. That all persons within the jurisdiction of this state shall be entitled to the full and equal accommodations, advantages, facilities and privileges of inns, restaurants, hotels, eating-houses, bath-houses, barbershops, theatres, music halls, public conveyances on land and water, and all other places of public accommodation or amusement, subject only to the conditions and limitations established by law and applicable alike to all citizens. § 2. That any person who shall violate any of the provisions of the foregoing *Page 465 
section by denying to any citizens, except for reasons applicable alike to all citizens of every race, creed or color, and regardless of race, creed and color, the full enjoyment of any of the accommodations, advantages, facilities or privileges in said section enumerated, or by aiding or inciting such denial, shall for every such offense forfeit and pay a sum not less than one hundred dollars nor more than five hundred dollars to the person aggrieved thereby. * * *"
This statute in its essential particulars is like the act of Congress, known as the Civil Rights Act, which was under consideration in the Civil Rights Cases (109 U.S. 3). In those cases the court, in substance, said that the purpose of that law was not to declare that all persons should be entitled to the full and equal enjoyment of the advantages mentioned in the statute, but that such enjoyment should not be subject to any conditions which were applicable only to citizens of a particular race or color.
We think the purpose of the statute now under consideration was to declare that no person should be deprived of any of the advantages enumerated, upon the ground of race, creed or color, and that its prohibition was intended to apply to cases of that character, and to none other. It is plain that the legislature did not intend to confer upon every person all the rights, advantages and privileges in places of amusement or accommodation, which might be enjoyed by another. Any discrimination not based upon race, creed or color does not fall within the condemnation of the statute. Neither the statute authorizing the holding of races or race meetings, nor the rules of the jockey club, made any such distinction, as the penalties for a breach of the rules of the club or of the usages of the turf are applicable to all alike.
Besides, the rights conferred by chapter 1042 are expressly made subject to any conditions or limitations established by law which are applicable alike to all citizens. In this case, the statute authorizing races and practically adopting the rules of the jockey club, has subjected the right to hold races to certain conditions and limitations, which are not based upon *Page 466 
race, creed or color, but are applicable to all alike. Therefore, it is clear that this statute conferred upon the plaintiff no right which entitled him to admission to the grounds of the racing association after he had been properly ruled off the track, and that the refusal of the association to admit him was not in conflict with its provisions.
Thus we are led to the conclusion that, under the law, the decision of the jockey club ruling the plaintiff off the turf for his disobedience of its reasonable rules and regulations justified the Westchester Racing Association in excluding him from its grounds when races open to the public generally were being held, although he at the time tendered compliance with and expressed a willingness in the future to conform to the rules and regulations of the association, including those of the jockey club.
It follows that the first question should not be answered; that the second question should be answered yes; that the order appealed from should be reversed and the order of the Special Term, denying the plaintiff's application for an injunction and vacating the temporary injunction that had been granted, should be affirmed, with costs to the defendants in all the courts.
All concur, except GRAY, J., absent.
Ordered accordingly.